Citation Nr: 0109874	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of a head 
injury.
  
3.  Entitlement to service connection for a right knee 
disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1980 to December 1980 and from October 12, 1990 to 
December 5, 1990.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claims 
of entitlement to service connection for PTSD, a right knee 
disorder, residuals of a head injury, and joint pains.  In 
December 1998 the veteran filed a timely notice of 
disagreement.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2000).  The RO subsequently 
provided the veteran a statement of the case and notification 
of her appellate rights.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 19.28, 19.29(b), 19.30 (2000).  The veteran perfected her 
appeal.  See 38 C.F.R. § 20.302.  

The veteran was afforded a hearing before a RO hearing 
officer in February 1999, a transcript of which is of record.  
At the time of the hearing the veteran provided a written 
statement withdrawing her claim of entitlement to service 
connection for joint pain.  That issue is therefore no longer 
before the Board.  See 38 C.F.R. § 20.204 (2000).  

On February 1, 2001 the veteran was provided a Travel Board 
hearing before the undersigned Board member, a transcript of 
which is of record.  At that time, the veteran provided a 
written statement which waived consideration by the regional 
officer of additional evidence she submitted during her 
Travel Board hearing. See 38 U.S.C.A. §§ 7104, 7105, 7105A; 
38 C.F.R. §§ 20.800; 20.1304.  

FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD, which has 
been medically attributed to sexual assault which occurred 
during her active service. 

2.  The record contains no competent medical evidence of 
current disease or disability residual to a head trauma 
claimed as a result of active military service. 

3.  The competent medical evidence of record contains no 
current diagnosis of disease or disability of the right knee 
due to any incident or event of active military service.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).  

2.  The veteran has no current disease or disability residual 
to a head trauma, which was either incurred in or aggravated 
by active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

3.  The veteran has no current disability of the right knee 
which was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, a right 
knee disorder and residuals of a head trauma.  She contends, 
in substance, that while on active duty training (ACDUTRA) 
between October and December 1990 she suffered repeated 
sexual assaults, an injury to her right knee and head trauma. 

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to these 
claims; briefly describe the common factual background of 
this case; and then proceed to analyze the veteran's three 
claims and render a decision.

Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).  

Additional law, regulations and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background
  
Service medical records indicate that during her first period 
of service in 1980 the veteran was treated for a right knee 
injury.  She reported a tender right knee, which she stated 
was the result of a fall while marching.  Physical 
examination revealed her right knee had slight effusion but 
was otherwise within normal limits.  There was no follow-up 
treatment and no further reference to a right knee problem.

No service medical records pertaining to treatment of a right 
knee injury during the veteran's second period of ACDUTRA in 
1990 have been located.  The veteran contends that during a 
drill between October and December 1990, her unit was exposed 
to gas and while they attempted to escape the fumes, she fell 
and was trampled upon.  She contends that during this drill 
her knee was severely injured.  According to the veteran she 
attempted to get a medical discharge.

The veteran alleges that while on ACDUTRA from October to 
December 1990, a drill instructor came into her dorm room and 
asked to see her in his office.  Once alone in his office, 
she alleges he grabbed her, forced down her pants, covered 
her mouth, and raped her before threatening her and letting 
her go.  The veteran contends that after the first night, the 
same drill sergeant repeatedly isolated her from her unit and 
raped her on various other occasions.  [The veteran does not 
contend, nor does the record reveal, that she filed any 
formal complaints against her alleged attacker.]  

Sometime thereafter, the veteran contends she was beaten on 
or about the head by a different drill sergeant for allegedly 
lying to him.  According to the veteran, when she requested 
to use the restroom during a test, she was told she had two 
minutes in which to return.  She stated that when she 
returned within two minutes, the drill sergeant said that she 
had lied about having to go to the restroom and began beating 
her with a drill stick.  She alleges that she became very 
upset and began to hyperventilate at which time an ambulance 
was called to take her to the hospital for treatment.  No 
service medical records related to emergency treatment 
between October and December 1990 have been located.  

The veteran further contends that shortly before her 
discharge, she reported the alleged incidents of rape and 
assault to the office of the Judge Advocate General (JAG) and 
provided "buddy" statements in support of her story.  

The veteran was treated at a private medical facility from 
October 1991 to October 1995 during which time she 
occasionally reported with complaints of depression, anxiety, 
sleeplessness and black-outs.  In January 1992 the veteran 
reported being under a lot of stress for approximately one 
year.  In August 1992 a Minnesota Multi-Phasic Personality 
inventory was conducted and the veteran was diagnosed with 
depression.  In September 1992, the veteran was provided a 
psychological examination by the state Department of Human 
Resources and was diagnosed with hallucinatory major 
depression, substance abuse and borderline intellectual 
function.  

In January 1998 the veteran was provided a VA compensation 
examination which included a orthopedic and psychiatric 
consultations.  At that time, the veteran reported that she 
originally injured her right knee when she fell in 1980 
during basic training and that she re-injured it when she 
fell during an ACDUTRA drill in 1990.  She recalled being 
treated in service with an Ace bandage and some pills but 
insisted that her knee never got any better.  At the time of 
examination she reported constant pain and occasional locking 
and swelling of her right knee.  She further reported that 
she suffered some limitation of motion due to pain and 
indicated that she continued to wear an Ace bandage for 
support and used over-the-counter medications to treat the 
pain.  According to the veteran, she was able to walk up to 
one block at a time and her symptoms usually subsided after 
rest.  

Physical examination of the veteran's right knee revealed 
full range of motion and stable collateral and cruciate 
ligaments.  Magnetic Resonance Imaging (MRI) results revealed 
no meniscal or ligamentous tear.  The examiner noted that the 
veteran had subjective complaints with no objective evidence 
of right knee disease or structural damage.  

During the psychiatric examination the veteran reported her 
allegations of repeated incidents of rape at the hands of her 
drill sergeant.  The examiner noted that the veteran became 
emotional and tearful while relating her story.  She reported 
a history of depression, suicidal ideation and attempts, 
feelings of hopelessness, nightmares, fatigue, and intrusive 
thoughts of her experience.  The veteran denied any auditory 
or visual hallucinations.  

The examiner noted that the veteran's immediate memory was 
good but that her recent memory was poor.  Her concentration 
was described as poor.  When doing serial 7s, she stopped in 
mid-task and commented that "It hurts my head."  The 
examiner further noted her mood as depressed and fearful, 
with a restricted range of affect.  She was diagnosed with 
PTSD and chronic major depressive disorder, recurrent. 

The veteran reported for VA outpatient treatment from January 
to February 1998 with complaints of anger, nightmares, rage, 
and feelings of isolation.  During the examination the 
veteran again reported the alleged incidents of rape.  Her 
diagnosis of PTSD was continued.  

In March 1998 the veteran was provided another VA 
examination, during which she reported a history of head 
trauma in 1991.  The veteran stated that she was struck over 
the left occipital region with a drill stick, and reportedly 
loss consciousness for a short period of time.  She denied 
any other injury to her head or body at that time but 
indicated that immediately after regaining consciousness she 
suffered numbness and tingling paraorally and in her hands 
and feet bilaterally.  She indicated that she had been 
provided emergency treatment, which she stated did not 
include x-rays or CT of the head, and was diagnosed with an 
adjustment disorder.  

At the time of the VA examination the veteran complained of 
memory loss;  difficulty performing basic tasks such as 
calculations, reading, and writing; cognitive deficits; and 
constant tenderness over her left occipital region.  She 
denied any recent headaches or changes in her vision or 
hearing; however, she did report infrequent recurrent 
numbness and tingling in her hands and feet and paraorally.  

Physical examination revealed the veteran to be alert with no 
language deficits or right/left confusion.  Her cranial 
nerves were grossly intact and she demonstrated no 
pathological reflexes.  Although the examiner noted 1-point 
deficits each in concentration and memory on the mini mental 
status examination, the remainder of the neurological 
examination was essentially normal.  No diagnosis was made.  
The examining physician noted that memory loss and poor 
concentration were known to accompany psychiatric disorders, 
and that the veteran had previously seen a psychiatrist.   

An electroencephalogram (EEG) was performed to rule out the 
possibility of seizures and revealed no definite seizure 
variant or diffuse or focal slow wave exchanges suggesting 
structure abnormalities.  

The Board notes that the record contains a letter from the 
veteran's mother in 1998, which indicated the veteran had 
behavioral changes after returning from ACDUTRA in 1990.  
According to the letter, the veteran, upon returning home, 
did not want to regain physical custody of her daughter who 
had been staying with the veteran's mother while the veteran 
was away.  The letter indicated that the veteran was 
depressed and did not want to talk about what was bothering 
her.  Approximately one year later, the veteran's mother 
recalled the veteran told her "what her drill sergeant did 
to her."  More specifically, her mother recalled the veteran 
reported that her drill sergeant hit her in the head, called 
her names, and yelled at her.  

In September 1998 the Department of the Army indicated that 
despite a thorough search of their medical records, they 
could not find any records relating to the veteran from 
October to December 1990.  The RO issued a rating decision 
which denied the veteran's claims of service connection for 
PTSD, a right knee condition and residuals of a head trauma.  
This appeal followed.

In February 1999 the veteran was afforded a hearing before a 
regional hearing officer at which time she submitted letters 
in support of her claim from an ex-boyfriend, a psychologist, 
a physician, a sergeant first class in the Washington Army 
National Guard, and a former JAG officer.  The veteran's ex-
boyfriend indicated he had been dating the veteran at the 
time she left for ACDUTRA in October 1990 and that he 
received telephone calls from her stating that she was being 
harassed by her drill sergeant and that the drill sergeant 
had hit her in the head.  The psychologist recalled 
evaluating the veteran in July 1992 and that at that time the 
veteran reported being informed in-service that she was 
suffering "culture shock," which the psychologist presumed 
was a major reason for her leaving the military.  The 
veteran's physician summarized his treatment of the veteran 
from January 1992 to January 1994 and indicated that she 
reported a history of injuries to the head; however, he noted 
that he had no documentation of such.  He also recalled 
discussing the veteran's depression and anxiety with her 
psychologist.  The letter from the sergeant first class in 
the Washington Army National Guard indicated that the veteran 
called from ACDUTRA and stated that she wanted to come home 
because she wasn't happy with her training.  

The letter from the former JAG officer, D.L., an attorney at 
law, indicated that on or about January 1991 the veteran 
reported to his office in hopes of suing the Army for alleged 
incidents of criminal assault, battery, and harassment by her 
drill sergeant.  More specifically, she charged that she had 
been raped and struck in the head with an instructor's stick.  
The former officer recalled that the veteran showed him 
several buddy letters that supported her account of events; 
however, he no longer had those letters in his possession.  

In February 2001 the veteran appeared for a Travel Board 
hearing before the undersigned Board member.  The veteran 
again testified to being beaten by her drill sergeant in 
front of her unit while taking a test during ACDUTRA.  She 
also continued to report initially injuring her knee in 1980 
and re-injuring it during a drill in 1990.  After waiving 
initial consideration by the RO, the veteran submitted an 
additional lay statement from a friend, who indicated that 
the veteran informed her of assaults she suffered while in 
service and that the veteran suffered from anxiety attacks, 
headaches, and "various other conditions."  

Analysis

Initial matters - duty to assist/standard of review

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

As discussed above, the RO provided the veteran with a 
Statement of the Case (SOC), which contained information 
specific to her claims as well as notification of her 
appellate rights.  In June 1999 the veteran filed a 
substantive appeal and the issues were properly certified to 
the Board.  Inasmuch as the veteran properly appealed the 
September 1998 RO rating decision, such did not become final 
and the provisions of the VCAA are applicable.  See 38 
U.S.C.A. §  7105; 38 C.F.R. §§  20.302, 20.1103 (2000); VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by her in 
support of her claim.  The veteran was provided a letter in 
December 1997 in accordance with Patton v. West, 12 Vet. App. 
272 (1999) and M21-1, Part III, 5.14(c).  She received a SOC 
which provided information concerning her claims.  In 
addition, she has presented oral testimony and additional 
evidence at hearings before a local hearing officer and the 
undersigned Board member.  Additionally, she has submitted 
both lay and medical evidence in support of her claim.  
Therefore, the Board finds that the veteran has been accorded 
ample opportunity to present evidence and argument in support 
of this claim and that her due process rights have been fully 
protected.  

As discussed above, the veteran did submit an additional lay 
statement at the time of her Travel Board hearing.  The 
veteran has waived initial consideration of that statement by 
the RO.  Accordingly, the Board finds that initial 
consideration of the lay statement, which has not been 
considered by the RO, does not prejudice the veteran.  See 
38 U.S.C.A. §§ 7104, 7105, 7105A; 38 C.F.R. §§ 20.800; 
20.1304; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and private medical records.  
Significantly, in the estimation of the Board, the veteran 
has been provided with a battery of VA examinations and 
consultations  in January and March 1998, which included 
general, orthopedic, psychiatric and neurological 
examinations, to include the EEG which was performed at the 
request of the neurologist to determine whether organic 
residuals of the claimed head injury existed.  The veteran 
and her representative have not contended that further 
examination is needed.

The Board has carefully considered the absence of any service 
medical records for the period of ACDUTRA in 1990.

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, § 3(a) [to be 
codified at 38 U.S.C. § 5103A].  The Board is aware of the 
decision of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
which held that a single request for pertinent service 
medical records does not fulfill the duty to assist and that 
inherent in the duty to assist is a requirement to notify the 
veteran if VA is unable to obtain pertinent service medical 
records so that the veteran may know the basis for the denial 
of his claim; may independently attempt to obtain service 
medical records; and may submit alternative evidence. 

In this case, the RO sent a request in April 1998 for copies 
of the veteran's service medical records for her active duty 
service in 1990.  In September 1998, after a second request 
for medical records, the RO received a letter from the 
Department of the Army that despite a thorough search of 
their records, no service medical records pertaining to the 
veteran could be located for the period in question. 

The Board has carefully considered the provisions of the VCAA 
and the decision in Hayre in light of the record on appeal 
and finds that the development of this claim with respect to 
the service medical records has been consistent with the 
provisions of the new law. The RO has twice attempted to 
locate the veteran's service medical records.  Those records 
cannot be located.  Under these circumstances, a remand of 
this matter for further development would be fruitless and 
would only serve to unnecessarily delay a final decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided]; 
see also Winters v. West, 12 Vet. App. 203, 207 (1999) ["the 
law does not require a useless act".]  Accordingly, the Board 
will proceed to a decision on the merits.  

The Board wishes to make it clear that it understands that 
the Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, as will be discussed below, the Board will assume 
that the veteran injured her knee and head in 1990 as she has 
testified.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The veteran contends that her diagnosed PTSD is the result of 
sexual assaults she suffered at the hand of her drill 
sergeant while on ACDUTRA.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  Paragraph 5.14c of these provisions states that, in 
cases of sexual assault, development to alternate sources for 
information is critical.  The provisions then provide an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  

In this case, the veteran alleges her drill sergeant 
repeatedly raped her while on ACDUTRA from October to 
December 1990.  According to the veteran she reported these 
incidents to a JAG officer shortly before her discharge.  Her 
mother has provided a statement that indicates the veteran 
returned depressed, initially refused to discuss what was 
wrong, and approximately one year later informed her of 
attacks by her drill sergeant.  At her hearing before a 
regional hearing officer in February 1999, the veteran 
provided a written statement from a former JAG officer who 
remembers her coming to his office on or about January 1991, 
alleging that she had been raped and beaten by her drill 
sergeant.  He also recalled her showing him several buddy 
statements in support of her allegations.  Records from a 
private outpatient facility indicate that in January 1992, 
the veteran presented with complaints of depression, anxiety, 
and sleeplessness.  At that time, she reported having been 
under stress for approximately one year.  In September 1992 
the veteran was diagnosed with substance abuse and 
hallucinatory major depression.  Based on the evidence 
described above, the Board believes that there is 
corroborative evidence of record showing that the veteran was 
the victim of sexual assault while on ACDUTRA.  See M21-1, 
Part III, 5.14(c)(2), (3), (4), (7), (8); see also Patton v. 
West, 12 Vet. App. 272 (1999).  

The Board observes that there is no evidence of psychiatric 
problems prior to the 1990 period of ACDUTRA; thereafter 
there are numerous lay and medical reports of psychiatric 
problems, including several diagnoses of PTSD. 

The veteran was afforded a VA examination in January 1998 
during which she was diagnosed with PTSD.  The examiner noted 
that his diagnosis was based upon the veteran's alleged in-
service sexual assault.  As discussed above, competent 
evidence of record indicates that the veteran was the victim 
of sexual assault while on ACDUTRA.  Therefore, the Board 
finds that service connection for PTSD, resulting from in-
service sexual assault, is warranted.  See 38 C.F.R. 
§ 3.304(f); see also M21-1, Part III, 5.14(c).  

2.  Entitlement to service connection for residuals of a head 
injury.

The veteran alleges that while in service she suffered head 
trauma when she was repeatedly beaten about the head with a 
drill stick.

As discussed above, no service medical records relating to 
the veteran's period of service from October to December 1990 
have been located.  As indicated above, the Board will assume 
that the veteran received a blow or blows to the head during 
this period of ACDUTRA.  

Although private medical records indicate the veteran 
reported suffering head trauma in service, her physician has 
not attributed any disease or disability to any such trauma.  

During the veteran's psychiatric examination in January 1998, 
veteran's recent memory was poor and her concentration was 
described as poor.  When doing serial 7s, she stopped in mid-
task and commented that "It hurts my head." The examiner 
diagnoses PTSD and depression; there is no suggestion that 
the psychiatrist believed that an organic basis existed for 
the veteran's symptoms. 

In March 1998, the veteran presented for a VA examination 
with complaints such as memory loss and difficulty performing 
basic tasks.  A VA examiner indicated that despite the 
veteran's subjective complaints and symptoms, and 1 point 
deficits each in concentration and memory, there was no 
objective evidence of any neurological disease or disability.  
Test results, including an EEG, revealed no objective signs 
of seizure.  The examiner did not diagnose any residuals of a 
head trauma.  

The fact that an injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  In this case, there is no 
evidence of any organic residuals of the claimed head injury 
in service.  In the absence of a diagnosed disability, 
service connection cannot be granted.  Cf. Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted]. 

Although the veteran contends that she has residuals of head 
injuries sustained in service, it is now well-established 
that as a layperson she is not qualified to render an opinion 
as to a medical matter such as diagnosis, and her opinion is 
entitled to no weight.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In summary, inasmuch as the veteran has no current diagnosed 
disease or disability residual to a head trauma, the 
preponderance of the evidence is against the veteran's claim 
and service connection for such is not warranted.  See 
Rabideau and Chelte, both supra.  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).

As a final matter, the Board wishes to make it clear that it 
takes no position concerning the suggestion, raised by some 
VA examiners, that symptoms such as memory loss and 
concentration problems may be part of the veteran's PTSD.   


3.  Entitlement to service connection for a right knee 
disorder.

For reasons which will be expressed below, the Board will 
dispose of this issue in a manner similar to the head injury 
issue which has been addressed immediately above, i.e. on the 
basis that no disability currently exists.  For the sake of 
brevity, detailed discussion of and citation to the legal 
authority referred to above will be omitted.  

The veteran contends that she originally injured her right 
knee in 1980 while marching and then re-injured it during a 
drill in 1990.  Service medical records indicate that the 
veteran fell during a march in 1980.  At that time she 
complained of right knee tenderness.  Physical examination 
revealed slight effusion of the right knee.  As discussed 
above, none of the veteran's service medical records from 
October to December 1990 have been located.  The Board will 
assume that a knee injury occurred during that period. 

There is no indication that the veteran received any 
additional treatment for her right knee post-service.  In 
fact, the veteran specifically denied any such subsequent 
treatment during her 1998 VA examination. 

At the time of the 1998 VA examination, the examiner noted 
her right knee had full range of motion and stable collateral 
and cruciate ligaments.  MRI results revealed no meniscal or 
ligamentous tear.  No right knee disability was diagnosed.  

Neither physical examination nor diagnostic testing has 
revealed any objective evidence of current right knee disease 
or structural damage.  In the absence of a medical diagnosis 
of any current right knee disease or disability, service 
connection is not warranted.  See Rabideau, supra.  The 
veteran has not submitted or pointed to any evidence which 
indicates that a right knee disability currently exists.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of a head trauma is denied.  

Service connection for a right knee disorder is denied.  



		
	Barry F. Bohan
	Member
Board of Veterans' Appeals



 

